Name: Commission Regulation (EC) No 1322/1999 of 23 June 1999 establishing a forecast balance for the supply to the Azores and Madeira of cereal products covered by the specific measures provided for in Articles 2 to 10 of Council Regulation (EEC) No 1600/92
 Type: Regulation
 Subject Matter: plant product;  trade;  regions of EU Member States;  cooperation policy
 Date Published: nan

 Avis juridique important|31999R1322Commission Regulation (EC) No 1322/1999 of 23 June 1999 establishing a forecast balance for the supply to the Azores and Madeira of cereal products covered by the specific measures provided for in Articles 2 to 10 of Council Regulation (EEC) No 1600/92 Official Journal L 157 , 24/06/1999 P. 0027 - 0028COMMISSION REGULATION (EC) No 1322/1999of 23 June 1999establishing a forecast balance for the supply to the Azores and Madeira of cereal products covered by the specific measures provided for in Articles 2 to 10 of Council Regulation (EEC) No 1600/92THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 concerning specific measures for the Azores and Madeira, with regard to certain agricultural products(1), as last amended by Commission Regulation (EC) No 562/98(2), and in particular Article 10 thereof,(1) Whereas the quantities of products eligible for the specific supply arrangements are determined by means of periodic forecast balances which may be revised according to the essential requirements of the market taking into account local production and traditional trade flows;(2) Whereas in accordance with Article 2 of Regulation (EEC) No 1600/92 these arrangements include requirements for direct human consumption, and for processing and packaging in the Islands of products listed in the Annex to the aforementioned Regulation; whereas an assessment of these requirements is made annually in the context of a forecast supply balance which can be revised in the course of the year in the light of developments in the requirements of the Islands; whereas the assessment of the requirements of the processing and packaging industries, as regards products intended fo the local market or traditionally dispatched to the rest of the Community, may result in the establishment of a separate forecast supply balance;(3) Whereas a forecast supply balance for the products concerned should be established covering the entire 12-month period 1 July 1999 to 30 June 2000;(4) Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1For the purpose of Article 2 of Regulation (EEC) No 1600/92 the quantities in the forecast supply balance which shall benefit, as appropriate, from exemption from import charges in the case of products coming from third countries, or from payment of Community aid in the case of products coming from the Community market, are as indicated in the Annex.Article 2This Regulation shall enter into force on 1 July 1999.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 23 June 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 173, 27.6.1992, p. 1.(2) OJ L 76, 13.3.1998, p. 6.ANNEXForecast supply balance for the Azores and Madeira for the 1999/2000 marketing year>TABLE>